                             Case 1:19-cv-00483-FJS-DEP Document 1-1 Filed 04/24/19 Page 1 of 2
                                                         Exhibit A to the Complaint
Location: Albany, NY                                                                                   IP Address: 24.25.142.65
Total Works Infringed: 26                                                                              ISP: Spectrum
 Work         Hash                                     UTC                  Site          Published        Registered       Registration
 1            7B75F10ACF4BAA5B3A8D5265CFCAC24A2F0E0B18 02/01/2019           Tushy         01/26/2019       02/22/2019       PA0002155150
                                                       21:13:01
 2            02468FB5936B82D569B3718F48FF71EEBE6C9E14 11/22/2017           Tushy         07/05/2017       07/06/2017       PA0002041555
                                                       12:34:34
 3            1A032CB38BB2AF87DAF2B239A1A17B6C713EBC26 12/18/2017           Blacked       08/03/2017       08/17/2017       PA0002077671
                                                       12:14:59
 4            1C9EF4F47C9DF31FC3FCBF658C0B811B1899F89C 08/04/2018           Blacked Raw   07/01/2018       07/26/2018       PA0002112161
                                                       03:24:25
 5            259A2C3790345E1C8DE8609B1D36987D0AA87E7C 10/12/2018           Blacked       10/12/2018       10/28/2018       PA0002130455
                                                       21:59:55
 6            2D0A58AC281F78D3727962D95C09C7F154AE8142 08/10/2018           Blacked Raw   01/02/2018       01/26/2018       PA0002101761
                                                       22:08:29
 7            49A1D886A1711143CC83DEF5C95A7E1677CADCE7 05/10/2017           Vixen         05/09/2017       06/22/2017       PA0002039298
                                                       10:44:51
 8            4A3136B25E195764C6A5BFB40F2A05BF4D67FC78 01/14/2019           Blacked       10/27/2018       12/10/2018       PA0002145828
                                                       12:31:06
 9            4F0D3D0FD3F88791F4933080453A052BE6924F22 10/22/2017           Tushy         10/08/2017       10/19/2017       PA0002058298
                                                       00:08:56
 10           5C208E2ABF6083135CA52776A02D87442F215D60 06/19/2017           Tushy         06/15/2017       07/07/2017       PA0002070815
                                                       21:58:01
 11           5EBAA857DB4CB94E7B579561C0FBE666094E0A10 08/17/2018           Blacked Raw   06/16/2018       07/14/2018       PA0002128317
                                                       10:57:35
 12           6671533EE8277923DF4254534389F8630C5BF901 11/19/2017           Blacked       11/16/2017       11/21/2017       PA0002098042
                                                       17:17:28
 13           84BEF1867B3EF57983478E33EBCC9E016308D060 05/13/2017           Tushy         05/11/2017       06/22/2017       PA0002039286
                                                       20:42:51
 14           88F141141A30BFF7CE73552E3E170D8D0E470CBF 10/05/2018           Blacked Raw   10/04/2018       10/16/2018       PA0002127787
                                                       01:06:58
 15           8C181C914B032A03802591000ADE134AFBBEFB70 12/12/2018           Blacked       12/11/2018       01/22/2019       PA0002147907
                                                       12:36:29
 16           901129DA9629352ECBB99FF90FE06A5F749AF4DD 09/22/2017           Blacked       09/12/2017       09/15/2017       PA0002052846
                                                       11:33:57
 17           A1A56A2B98ABF91CD9C6DAEB2EA4DF592C17CA31 09/28/2018           Blacked       09/22/2018       11/01/2018       PA0002143419
                                                       10:27:08
                       Case 1:19-cv-00483-FJS-DEP Document 1-1 Filed 04/24/19 Page 2 of 2
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     A79E1BEA716422681872B46A4AC579C82B92D143   12/15/2018   Blacked Raw   12/08/2018   12/18/2018   PA0002141919
                                                  17:43:42
19     B2FD66E2AC3041F5BC1B47E10AB19BFE17034FE9   04/30/2018   Blacked Raw   04/12/2018   06/18/2018   PA0002126637
                                                  10:50:36
20     B630489F04C8118DAEF61613C751E2E19BBBB8C8   01/09/2018   Tushy         01/01/2018   01/22/2018   PA0002101767
                                                  12:41:23
21     D0A97AC5B06C43E90F5DBD041EA282F4D52326D0   05/26/2017   Blacked       05/25/2017   06/22/2017   PA0002039290
                                                  11:19:21
22     D6273EE348C2274701FD6550CE62A3865892BA96   01/12/2019   Blacked       01/10/2019   02/02/2019   PA0002155382
                                                  19:45:25
23     EBC75FD3F24B24A008F1CB3134B8FD15ED6A438E   10/26/2017   Tushy         06/20/2017   07/07/2017   PA0002070816
                                                  11:38:06
24     EE4E2D333BE36AA0973EFF24E5752B93B6A9CC70   08/10/2018   Tushy         08/09/2018   09/05/2018   PA0002135685
                                                  21:50:17
25     F29F8BFA625303010336ADE093A1C92C6B77DB05   07/14/2018   Vixen         07/13/2018   08/07/2018   PA0002131906
                                                  20:33:44
26     F9CFE8F13800B0DCEFEC2EDECE09D1DA5F70A22A   09/28/2018   Tushy         05/16/2018   06/19/2018   PA0002126446
                                                  21:53:16
